          Case 1:18-cr-00373-RJS Document 757 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                 No. 18-cr-373 (RJS)
                                                                      ORDER
 TYSHAWN BURGESS, RAMAL CURTIS,

                                Defendants.



RICHARD J. SULLIVAN, Circuit Judge:

         On November 10, 2020, Defendant Tyshawn Burgess filed a letter, requesting that the

Court adjourn the Fatico hearing scheduled for December 17, 2020 for 60 days because of the

ongoing COVID-19 pandemic, among other reasons. (Doc. No. 739.) The Court denied that

request, explaining that the hearing “has already been adjourned for a significant amount of time,”

and noting that there is no indication that the pandemic will abate in two months’ time. (Doc.

No. 747.) Now pending before the Court is Burgess’s request for the Court to reconsider that

decision. (Doc. No. 754.) In light of the recent uptick in COVID-19 cases in New York City and

in the surrounding areas, Burgess’s request is GRANTED.            Accordingly, IT IS HEREBY

ORDERED THAT the Fatico hearing scheduled for December 17, 2020 is adjourned. The Court

will issue another order in due course setting a new date for the hearing.

SO ORDERED.

Dated:          November 30, 2020
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
